Order filed September 19, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00691-CV
                                    ____________

                   In the Interest of L.N.C & K.N.M., children


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-03776J

                                      ORDER

             This is an accelerated appeal from a judgment in a parental
termination appeal. Appellant’s brief was due September 17, 2018, and appellant
has requested an extension to file his brief by September 28, 2018.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

      Therefore we order appellant’s appointed counsel, William Thursland, to file
appellant’s brief no later than September 28, 2018. If the brief is not filed by that
date, counsel may be required to show cause why he should not be held in
contempt of court. In addition, the court may require appointment of new counsel
due to the failure to timely file appellant’s brief.



                                        PER CURIAM